Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 11/27/2019, 01/08/2020 and 03/16/2021 has been entered and considered by the examiner.
Drawings
The drawings filed on 11/27/2019, has been accepted for examination.  

Allowable Subject Matter
Claims 1-12 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the controller controls the deflection angle so that an optical path optically connected to the semiconductor device is switched between a first optical path passing through the pair of Galvano mirrors and the light guide element and a second optical path passing through the pair of Galvano mirrors and the first attachment portion, and controls the deflection angle so that the deflection angle when switching to the first optical path has been performed and the deflection angle when switching to the second optical path has been performed do not overlap, in combination with the rest of the limitations of the claim. Claims 2-12 are allowable by virtue of their dependency. 


However, Nowatzyk fail to disclose, teach or suggest wherein the controller controls the deflection angle so that an optical path optically connected to the semiconductor device is switched between a first optical path passing through the pair of Galvano mirrors and the light guide element and a second optical path passing through the pair of Galvano mirrors and the first attachment portion, and controls the deflection angle so that the deflection angle when switching to the first optical path has been performed and the deflection angle when switching to the second optical path has been performed do not overlap, as claimed and as specified in the present application specification.
 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art semiconductor inspection device that inspects a semiconductor device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886